Name: 2009/856/EC: Commission Decision of 27Ã November 2009 concerning the adoption of a financing decision for 2010 for communication measures, studies, evaluations and on a direct grant to the OIE based on Article 168(1)(c) of Regulation (EC, Euratom) NoÃ 2342/2002
 Type: Decision
 Subject Matter: agricultural activity;  world organisations;  politics and public safety;  EU finance;  environmental policy;  agricultural policy;  European construction
 Date Published: 2009-11-28

 28.11.2009 EN Official Journal of the European Union L 313/126 COMMISSION DECISION of 27 November 2009 concerning the adoption of a financing decision for 2010 for communication measures, studies, evaluations and on a direct grant to the OIE based on Article 168(1)(c) of Regulation (EC, Euratom) No 2342/2002 (2009/856/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Articles 20, 23 and 41 thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (hereinafter referred to as the Financial Regulation), and in particular Article 75 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (3) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, in particular as regards the information policy for animal health, animal welfare and food safety, and technical and scientific measures. (2) Pursuant to Article 19 of Decision 2009/470/EC, the Community shall make a financial contribution to the establishment of an information policy in the field of animal health, animal welfare and food safety in products of animal origin including the performance of studies necessary for the preparation and development of legislation in the field of animal welfare. (3) The Community Action Plan on the Protection and Welfare of Animals 2006-2010 (4) in particular foresees to involve and inform animal keepers/handlers as well as the general public on current standards of animal protection and welfare, and to continue to support and initiate further international initiatives to raise awareness and create a greater consensus on animal welfare. In this regard, a European strategy to communicate on animal welfare in Europe and abroad is being implemented, to explain to citizens the variations in animal production systems and the costs and benefits of higher animal welfare standards. (4) The Communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee and the Committee of the Regions on a new Animal Health Strategy for the EU (2007 to 2013) acknowledges the importance of dialogue between citizens, civil society associations and the EC institutions (particularly the Commission). (5) An effective communication strategy has been put in place in previous years to promote animal health issues and the Animal Health Strategy principles to stakeholders, organisations and society as a whole. This communication strategy should be continued. In 2010, it is the intention of the Commission to promote in particular the importance of identification and traceability of live animals and along the food chain during the EU Veterinary Week. (6) The year 2011 has been designated as World Veterinary Year 2011 and will mark the 250th anniversary of veterinary education in the world. A communication strategy aimed at different stakeholders will be prepared to highlight its importance and to inform the stakeholders about the different events that are to be organised in that year to celebrate this occasion. (7) Article 41 of Decision 2009/470/EC provides for the Commission to submit a report to the Council and Parliament on the animal health situation and the cost effectiveness of the implementation of programmes for the eradication control and monitoring of animal diseases. (8) It is therefore appropriate for the Community to fund for the year 2010, studies, impact assessments, evaluations, and information policy covering the areas of food safety, animal health and welfare and zootechnics. The maximum amount to be allocated to these actions should be specified. (9) Pursuant to Article 22 of Decision 2009/470/EC, the Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (10) The World Organisation for Animal Health (OIE) is the intergovernmental organisation responsible for improving animal health worldwide. It is recognised as a reference organisation by the World Trade Organization (WTO) for setting standards for international trade of animals and their products. (11) The OIE has organised a worldwide conference on Evolving veterinary education for a safer world, from 12-14 October 2009. (12) The OIE conference could ensure a better understanding of the Community policy on animal health amongst deans and directors of veterinary institutions and key national policy makers from all over the world and in developing veterinary education in the participating countries. Financial support by the Community for the dissemination of the proceedings related to the OIE global conference is therefore in line with its goal to improve the veterinary situation in the Community. (13) The OIE is planning an International Conference on foot and mouth disease. This conference will support the actions identified in the Communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee and the Committee of the Regions on a new Animal Health Strategy for the EU (2007 to 2013). Therefore it is appropriate for the Community to contribute to this initiative in order to foster the development of Community legislation related to this disease. Therefore, the Community should contribute to this OIE initiative. (14) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Community budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (15) Under Article 168(1)(c) of the Implementing Rules, grants may be awarded without a call for proposals in the case of bodies with a de facto monopoly. The OIE has a de facto monopoly in its sector, hence a call for proposals is not required in order for the Community to contribute to the dissemination of technical and scientific material related to the OIE conference Evolving veterinary education for a safer world and the organization and hosting of an International Conference on Foot and Mouth Disease. (16) The present financing decision may also cover the payment of interest due for late payment on the basis of Article 83 of the Financial Regulation and Article 106(5) of the Implementing Rules. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 The activities for the implementation of the communication measures, the studies and evaluations and on a direct grant to the OIE, as set out in the Annex, are hereby adopted. It constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 2 The maximum contribution authorised by this Decision for the implementation of the Programme is set at EUR 3 685 000 to be financed from the following Budgetary Line of the General Budget of the European Communities for 2009:  Budgetary Line no 17 04 02 01: EUR 3 685 000. These appropriations may also cover interest due for late payment. Article 3 The grants for the OIE will be awarded through a grant agreement without a call for proposals as the OIE is the intergovernmental organisation for improving animal health worldwide and has therefore a de facto monopoly, in accordance with the conditions detailed in the annexed work programme. Done at Brussels, 27 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 357, 31.12.2002, p. 1. (4) COM(2006) 13 final. ANNEX COUNCIL DECISION 2009/470/EC OF 25 MAY 2009 ON EXPENDITURE IN THE VETERINARY FIELD, AND IN PARTICULAR ARTICLES 20, 22, 23 AND 41 THEREOF  ACTIVITIES FOR 2010 1.1. Introduction This programme contains 6 implementing measures for the year 2010. On the basis of the objectives given in the Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field, the distribution of budget and the main actions are the following:  for grants (implemented in direct centralised management) (1.2):  A Community financial contribution, for the financing of the dissemination of the proceedings of the international conference on Evolving veterinary education for a safer world, organised by the OIE from 12-14 October 2009, of EUR 50 000 constituting a Community co-financing of at maximum 80 % of the total eligible costs.  A Community financial contribution, for the financing of the International Conference on Foot and Mouth Disease, organised by the OIE in 2010, of EUR 200 000 constituting a Community co-financing of at maximum 33 % of the total eligible costs.  for procurement (implemented in direct centralised management) (1,3):  Use of framework contract for the performance of a study to support a report on the animal health situation and the cost effectiveness of the implementation of programmes for the eradication control and monitoring of animal diseases up to a maximum of EUR 100 000.  Use of framework contract for the performance of a communication campaign to promote World Veterinary Year 2011 up to a maximum of EUR 200 000.  Use of framework contract for publications and the dissemination of information and the strategy on animal welfare up to a maximum of EUR 230 000.  Use of framework contract for publications and the dissemination of information to promote animal health issues and the Animal Health Strategy principles up to a maximum of EUR 2 905 000. 1.2. Grants 1.2.1. Community financial contribution, for the financing of the dissemination of the proceedings of the international conference on Evolving veterinary education for a safer world, organised by the World Organisation for Animal Health (OIE) from 12-14 October 2009 Grants shall be covered by a written agreement. Legal basis Article 23 of Decision 2009/470/EC Budgetary line 17 04 02 01 Objectives to be fulfilled and foreseen results The OIE has organised a worldwide conference on Evolving veterinary education for a safer world, from 12-14 October 2009. The OIE conference could ensure a better understanding of the Community policy on animal health amongst deans and directors of veterinary institutions and key national policy makers from all over the world and in developing veterinary education in the participating countries. Financial support by the Community for the dissemination of the proceedings related to the OIE global conference is therefore in line with its goal to improve the veterinary situation in the Community. Description and objectives of the implementing measure A Community financial contribution, for the financing of the dissemination of the proceedings of the international conference on Evolving veterinary education for a safer world, organised by the OIE from 12-14 October 2009. Implementation Direct centralised Direct award Article 168(1)(c) Maximum possible rate of co-financing At maximum 80 % of the total eligible costs 1.2.2. A Community financial contribution, for the financing of the International Conference on Foot and Mouth Disease, organised by the World Organisation for Animal Health (OIE) in 2010 Grants shall be covered by a written agreement. Legal basis Article 23 of Decision 2009/470/EC Budgetary line 17 04 02 01 Objectives to be fulfilled and foreseen results The OIE is planning an International Conference on foot and mouth disease during 2010. This conference will support the actions identified in the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on a new Animal Health Strategy for the EU (2007 to 2013). Therefore it is appropriate for the Community to contribute to this initiative in order to achieve a better protection from this disease. Description and objective of the implementing measure The Community will support the OIE in the organisation of this International Conference. Implementation Direct centralised Direct award Article 168(1)(c) Maximum possible rate of co-financing At maximum 33 % of the total eligible costs related to the organisation of the International Conference. 1.3. Procurement The global budgetary envelope reserved in 2009 for the procurement contracts amounts to EUR 3 435 000. 1.3.1. Performance of a study to support a report on the animal health situation and the cost effectiveness of the implementation of programmes for the eradication control and monitoring of animal diseases Legal basis Article 41 of Decision 2009/470/EC Budgetary line 17 04 02 01 Indicative number and type of contracts envisaged One service contract (use of existing framework contract) Subject of the contracts envisaged To prepare a study that is to be used as a contribution towards finalising the report as mentioned in Article 41 of Decision 2009/470/EC Implementation Direct centralised Indicative timeframe for launching the procurement procedure Specific contract Conclusion of one specific service contract (during the first quarter of 2010) under framework contract reference SANCO/2008/01/055 1.3.2. Communication campaign to promote World Veterinary Year 2011 Legal basis Article 20 of Decision 2009/470/EC Budgetary line 17 04 02 01 Indicative number and type of contracts envisaged One service contract (use of existing framework contract) Subject of the contracts envisaged To prepare a communication campaign including different communication actions in preparation of the World Veterinary Year 2011, in order to promote the Animal Health Community policy during that year Implementation Direct centralised Indicative timeframe for launching the procurement procedure Specific contract Conclusion of one specific service contract (during the second quarter of 2010) under framework contract reference SANCO/2009/A1/005 1.3.3. Publications and dissemination of information related to the strategy on animal welfare Legal basis Article 20 of Decision 2009/470/EC Budgetary line 17 04 02 01 Indicative number and type of contracts envisaged A maximum of three service contracts (use of existing framework contracts) Subject of the contracts envisaged As foreseen in the Community Action Plan on the Protection and Welfare of Animals 2006-2010, the following activities, corresponding to Areas 4 and 5 of the Plan, are envisaged for 2010:  Developing an interactive website on animal welfare to promote the Animal Welfare strategies and initiatives, and updating and managing its content;  Follow up to the Welfare Quality ® project (http://www.welfarequality.net/everyone). The Welfare Quality ® project is supported by the Commission in order to create animal based welfare indicators and to improve the marketing of animal products with high welfare content;  Farmland website and teacher toolbox  further developments. Development of additional languages for the website, integrating existing similar projects into Farmland teacher toolbox strategy, developing an European study on existing animal welfare educational programs;  Organizing events/conferences on animal welfare education;  Organizing a drawing contest for children for a new design to be used on promotional materials. Implementation Direct centralised Indicative timeframe for launching the procurement procedure Specific contract Conclusion of a maximum of three specific service contracts (during the first quarter of 2010) under framework contract reference SANCO/2009/A1/005 1.3.4. Publications and dissemination of information to promote animal health issues and the Animal Health Strategy principles Legal basis Article 20 of Decision 2009/470/EC Budgetary line 17 04 02 01 Indicative number and type of contracts envisaged A maximum of seven service contracts (use of existing framework contracts) Subject of the contracts envisaged  Veterinary Week 2010:  A two day conference in Brussels with all stakeholders;  A video and printed materials to be developed for the general public on the importance of identification and traceability of animals;  Events to be organised in all Member States for students in Veterinary Universities and the general public during the Veterinary Week and supporting materials to be developed, to raise awareness of animal health issues, including for instance the EU Animal Health Strategy, identification and traceability of animals and rabies.  Promoting the Animal Health Community policy in line with the Animal Health Strategy:  Prolongation of the promotion campaign using a customised van travelling around the EU, stopping off at agricultural shows, veterinary conventions, tourism fairs, and schools;  Printed materials to be developed for the general public on pet passports, in all EU languages;  On-line handbook on rabies prevention to be developed for the general public, to be translated in several key languages. Implementation Direct centralised Indicative timeframe for launching the procurement procedure Specific contract Conclusion of a maximum of seven specific service contracts (during the first and second quarter of 2010) under framework contract reference SANCO/2009/A1/005